DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/21 and 1/19/21 are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
11. (Currently Amended) The method of claim 9, further comprising:
receiving, by the DU, a third interface message from the CU, wherein the third interface message carries second indication information;
wherein the second indication information is used to instruct the DU to report the at least one user equipment device, or the second indication information carries a period value and is used to instruct the DU to report the at least one user equipment device periodically.
12. (Currently Amended) A Central Unit, CU, entity in a radio access network, comprising:
a memory configured to store instructions; a processor configured to read the instructions in the memory to perform the process of:
receiving a first interface message from a Distributed Unit, DU, in a Radio Access Network, RAN, via a transceiver, wherein the first interface message carries first indication information, the first indication information is used to indicate at least one user equipment, and a current active Band Width Part, BWP, of the at least one user equipment is not configured with a Common Search Space, CSS;
a transceiver configured to receive and send data under control of the processor.
20. (Currently Amended) A Distributed Unit, DU, entity in a radio access network, comprising:
a memory configured to store instructions;
a processor configured to read the instructions in the memory to perform the method according to claim 9;
a transceiver configured to receive and send data under control of the processor.
25. (Currently Amended) A non-transitory computer storage medium storing a computer program thereon, wherein the computer program, when executed by a processor, cause the processor to perform the method of claim 1.  
26. (Currently Amended) A non-transitory computer storage medium storing a computer program thereon, wherein the computer program, when executed by a processor, cause the processor to perform the method of claim 9.

Allowable Subject Matter
Claims 1-15, 20-22, and 25-26 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record, NEC, "Impact to F1 for SI reception in Connected mode", 3GPP TSG-RAN WG2 #102, Busan, Korea, 21st - 25th May, 2018, total 3 pages, R2-1808252, teaches a configuration information transmission method, comprising: receiving, by a Central Unit, CU (gNB-CU), in a Radio Access Network, RAN, a first interface message from a Distributed Unit, DU (gNB-DU), in the RAN (information about the UE’s active BWP is sent from the gNB-DU to the gNB-CU) p. 2-3, Section 2.2]; wherein the first interface message carries first indication information, the first indication information is used to indicate at least one user equipment, and a current active Band Width Part, BWP, of the at least one user equipment (information about the UE’s active BWP) (information about the UE’s active BWP is sent from the gNB-DU to the gNB-CU) p. 2-3, Section 2.2].  However, the prior art either alone or in combination does not provide the motivation to teach “the first indication information is used to indicate at least one user equipment, and a current active Band Width Part, BWP, of the at least one user equipment is not configured with a Common Search Space” in combination with all of the remaining limitations of the claim.  Claims 9 and 12 recite similar subject matter and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647